IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20720
                         Summary Calendar



IRA JACKSON, JR.,

                                         Plaintiff-Appellant,

versus

JOHN STINNETT; KENT RAMSEY;
ROCHELLE MCKINNEY; JIM GANT,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-3505
                        - - - - - - - - - -
                           April 8, 1997
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The motion of Texas prisoner, Ira Jackson, Jr., # 378818,

for leave to proceed in forma pauperis (IFP) on appeal is

GRANTED.

     Pursuant to the Prison Litigation Reform Act (PLRA), we

assess no initial partial filing fee against Jackson.   However,

Jackson henceforth shall make monthly payments of twenty percent

of the preceding month’s income credited to his account.     See 28


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20720
                               - 2 -

U.S.C. § 1915(b).   The agency having custody of Jackson is

directed to forward payments from his prisoner account to the

clerk of the district court each time the amount in his account

exceeds $10 until the appellate filing fee of $105 is paid.     Id.

     We have reviewed Jackson’s brief and the record and we hold,

for essentially the reasons set forth by the district court, that

Jackson’s suit was properly dismissed as frivolous.     Jackson v.

Stinnett, No. H-95-CV-3505 (S.D. Tex. July 16, 1996).    Jackson’s

appeal is without arguable merit and is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.   5th Cir. R. 42.2.